                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF SOUTH CAROLINA
                                        CHARLESTON DIVISION

     Cody Stayler, individually and on behalf of         Case No.: 2:16-cv-1235-RMG
     others similarly situated,

                     Plaintiffs,
            v.                                           ORDER AND OPINION

     Rohoho, Inc.,
                     Defendant.
          This matter is before the Court on the Parties' second renewed joint motion for settlement

approval. (Dkt. No. 23). For the reasons set forth below, the Court grants the motion.

I.        Background

          This is the third joint motion for settlement approval submitted by the Parties. Plaintiff

Cody Stayler was employed as a pizza delivery driver by Defendant Rohoho, Inc., a locally owned

Papa John's franchise. In addition to wages and tips, Plaintiff received additional compensation

per delivery to cover any vehicle related expenses. Plaintiff filed this lawsuit alleging that the

additional compensation failed to fully compensate him for vehicle related expenses such that his

take home pay fell below minimum wage. The Complaint included one claim under the Fair Labor

Standards Act ("FLSA"), 29 U.S.C. § 201, et seq. Since filing the Complaint, six individuals have

joined the case as opt-in Plaintiffs. Because the FLSA requires Court approval for settlements,

on November 28, 2018, the Parties jointly moved to approve the settlements. (Dkt. No. 13.) This

Court, however, in ruling on the motion, found various deficiencies with the proposed agreements.

(Dkt. No. 15.) The Parties renewed their joint motion to approve the settlements (Dkt. No. 21.),

which this Court again denied without prejudice, finding that attorneys' fee of $26,202.28,

representing over 43% of the settlement amount, was not reasonable and compromised the fairness

and reasonableness of the FLSA settlement. (Dkt. No. 22.)



                                                   -1-
       The Parties, following the Court' s instructions, entered new agreements providing a total

of $15,000 in attorneys' fees and $2,202.29 in costs, and $42,797.71 in compensation for the

Plaintiffs. (Dkt. No. 32-2.) Given the new agreements, the Parties have again renewed their

motion for settlement approval. (Dkt. No. 23 .)

II.    Legal Standard

       Parties are typically permitted to reach private settlements, but settlement agreements

under the FLSA differ because they are not exclusively private transactions and federal courts are

charged with the responsibility of scrutinizing FLSA settlements for fairness. See Walton v. United

Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir.1986) ("[T]he Fair Labor Standards Act is

designed to prevent consenting adults from transacting about minimum wages and overtime pay.

Once the Act makes it impossible to agree on the amount of pay, it is necessary to ban private

settlements of disputes about pay."); Lynn's Food Stores, Inc. v. United States ex rel. US. Dep 't

of Labor, Emp 't Standards Admin., Wage & Hour Div., 679 F.2d 1350, 1353 (11th Cir. 1982).

The FLSA's provisions are generally not subject to waiver, but a district court may approve a

settlement if the settlement reflects a "reasonable compromise of disputed issues" rather than "a

mere waiver of statutory rights brought about by an employer's overreaching." Lynn 's Food

Stores, Inc., 679 F.2d at 1354.

III.   Discussion

       To determine whether to approve the proposed settlement, the Court must determine (i)

whether the award reflects a fair and reasonable compromise over the issues in dispute, and (ii)

whether the proposed award of attorneys' fees and costs is reasonable. Although the Fourth Circuit

has not directly addressed what factors courts should consider when analyzing proposed FLSA

settlements, courts tend to follow the Eleventh Circuit's analysis in Lynn 's Food Stores, which

asks whether there is a bona fide dispute and whether the proposed settlement is fair and


                                                  -2-
reasonable. See, e.g., Corominas v. AC! Holdings, LLC, No. 2:15-CV-4372-PMD, 2016 WL

10520235, at *2 (D.S.C. 2016); Saman v. LBDP, Inc., Civ. No. 12-1083, 2013 WL 2949047, at *2

(D. Md. 2013). Plaintiffs allege Defendants failed to pay them certain wages in violation of the

FLSA, and Defendants deny those allegations. A bona fide dispute exists.

        This Court has previously articulated the following factors to assess whether a settlement

is fair and reasonable: "(l) the extent of discovery that has taken place; (2) the stage of the

proceedings, including the complexity, expense and likely duration of the litigation; (3) the

absence of fraud or collusion in the settlement; (4) the experience of counsel who have represented

the plaintiffs; (5) the opinions of class counsel and class members after receiving notice of the

settlement whether expressed directly or through failure to object; and (6) the probability of

plaintiffs' success on the merits and the amount of the settlement in relation to the potential

recovery. " Irvine v. Destination Wild Dunes Mgmt. , Inc., 204 F. Supp. 3d 846, 849 (D.S.C. 2016)

citing Lomascolo v. Parsons Brinckerhoff, Inc., No. 1:08CV1310(AJT/JFA), 2009 WL 3094955,

at * 10 (E.D. Va. 2009). 1

       As this Court held in its prior order (Dkt. No. 22), the Parties provided the Court with

sufficient facts to assess the fairness and reasonableness of the settlements. (Dkt. Nos. 21 at 3 -

1; 21-2 - 21-7.) The Parties ultimately agreed to an additional payment of $.19 per mile, which

equates to an overall reimbursement rate of $.38 per mile. 2 (Dkt. No. 23-2.) This represents

approximately 56% of the Plaintiffs' initially claimed damages. 3 (Dkt. No. 21 at 6.) This is


1
 The factor considering class counsel and class members are not relevant here where the case is
not proceeding as a collective action. Instead, each of the Plaintiffs signed a separate agreement.
2
 For instance, Plaintiff Stayler is now receiving a $18,988.28 recovery I 99,960.84 miles driven=
$.19 additional reimbursement. (Dkt. No. 21 at 3.)
3
 Plaintiffs initially requested a reimbursement rate of $.54 per mile based on IRS mileage rates,
which is $.35 above the actual initial reimbursement rate of $.19 per mile. (Dkt. No. 21 at 5 - 6.)


                                                -3-
notably a larger share than has been approved in similar pizza delivery settlement cases. See

Jimenez v. Pizzerias, LLC, 2017 U.S. Dist. LEXIS 129820, *11 (S.D. Fla. Aug. 14, 2017)

(approving settlement representing 44% recovery, or $224,934.98 I $508,146.64, after taking into

account attorneys' fees and costs).

        Sufficient discovery has taken place here as the Defendants produced the pay and time

records of each of the Plaintiffs. (Dkt. No. 21 at 3.) Further, the litigation has a comparatively

long history and was affected by an intervening change in law that prevented the case from

proceeding as a collective action. The Parties also engaged in arms-length settlement discussions.

Given the length of time, the discovery exchanged and the extent to which both Parties' attorneys

are familiar with the case, they are in a good position to evaluate their claims and defenses and the

likelihood of success at trial. There is no evidence of fraud or collusion. As explained in the

Parties' filings, all counsel in this case have extensive experience with FLSA litigation, with

Plaintiffs' counsel specializing in vehicle reimbursement litigation. (Dkt. No. 21 at 8 - 10.) The

Parties' experienced counsel believe the settlement represents a fair and reasonable compromise.

(Id.) Finally, the Parties disagree as to the likelihood of success on the merits of the case and

presented at least one case calling into doubt the use of the IRS standard business mileage rate

when calculating expenses at the summary judgment stage, which could potentially impact the

Plaintiffs' recovery. (Id. at 4- 5.) In light of the stage oflitigation, absence of fraud, the ultimate

settlement amount, experience of counsel, and uncertainties as to success on the merits, the Court

finds the settlement amount to be fair and reasonable.

       Further, the attorneys' fees provisions are now reasonable and permissible under the FLSA.

The settlement amount, independent of the attorneys' fees and costs, is now fair and reasonable

under the FLSA.     See Silva v. Miller, 307 F. App'x 349, 351 (11th Cir. 2009) ("FLSA requires




                                                 -4-
judicial review of the reasonableness of counsel's legal fees to assure both that counsel is

compensated adequately and that no conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.''). Further, reviewing the twelve factors articulated by

Barber v. Kimbrell 's, Inc., 577 F .2d 216, 226 (4th Cir. 1978), the proposed attorneys' fees are

reasonable. (1) Plaintiffs' attorneys and paralegals expended over 124.9 hours litigating and

arbitrating the claims (Dkt. No. 21-3 at~~ 18 - 19); (2) while the questions ultimately were not

novel, the case was difficult given the issuance of a Supreme Court decision affecting the

Plaintiffs claim while arbitration was pending; (3) the negotiation of this settlement required

skilled counsel given the intervening Supreme Court decision and the decisions of this Court; (4)

the Court does not have sufficient information to determine the extent of opportunity costs for

Plaintiffs' counsel; (5) the customary fee for 124.9 hours of legal work generally far exceeds

$15,000; (6) the attorneys' initially expected a 40% contingency fee, which would have amounted

to $24,000; (7) the Court does not have any information regarding imposed time limitations; (8)

Plaintiffs will recover approximately 56% of the amount in controversy; (9) Plaintiffs' counsel has

extensive experience and success in pursuing vehicle reimbursement FLSA litigation; (10) there

is no indication this case was particularly undesirable; (11) this case was first filed on April 21,

2016, and therefore Plaintiffs' attorney and Plaintiffs have a longstanding relationship; (12) if

measured as a percentage of the settlement, the attorneys' fee is commensurate with awards in

similar cases. 4 Therefore, under the Barber factors, the proposed attorneys' fees are reasonable.

Finally, when checked against Plaintiffs' attorneys' purported lodestar of $49,996.50, it is clear

that attorneys' fees of $15,000 are reasonable here.


4
  See Jimenez v. Pizzerias, LLC, 2017 U.S. Dist. LEXIS 129820, *11 (S.D. Fla. Aug. 14, 2017)
(recognizing in pizza delivery driver common fund case that courts have "frequently awarded
attorney fees between twenty-five and thirty-six percent .... ").


                                                -5-
       Finally, the Court finds that Plaintiffs' submission of $2,209.29 in out of pocket costs

incurred during the litigation is reasonable given the number of Plaintiffs' and length of litigation.

(Dkt. No. 21 at 12 - 13.)

IV.    Conclusion

       For the foregoing reasons, the Court GRANTS the Parties' second renewed joint motion

to approve settlement (Dkt. No. 23) and the action is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.




                                                       United States District Court Judge

April _!/,2019
Charleston, South Carolina




                                                 -6-
